DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/15/2021, 05/19/2020, and 04/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Objection/s to the Specification
The title of the invention, “SUPPORT FOR OPTICAL COMBINER OF HEAD UP DISPLAY,” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Objection/s to the Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show: “the support mechanism provides a multi-axis movement between the operational position and the stowage position, the multi-axis movement comprising at least a rotational component about a first pivot having a substantially horizontal axis,” “a multi-axis movement comprising a lateral component,” “the support mechanism being configured to make at least some of the lateral movement simultaneously with at least some of the rotation, and ahead of some of the rotation, when moving from the operational position to the stowage position,” “the support mechanism  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Neither the specification nor the drawings provide any description of a particular construction of the mechanical connections that allows performing the following movements: “the support mechanism provides a multi-axis movement between the operational position and the stowage position, the multi-axis movement comprising at least a rotational component about a first pivot having a substantially horizontal axis,” “a multi-axis movement comprising a lateral component,” “the support mechanism being configured to make at least some of the lateral movement simultaneously with at least some of the rotation, and ahead of some of the rotation, when moving from the operational position to the stowage 

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, and 9-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cheesman (US 6301053 B1).
Regarding claim 1, Cheesman teaches a combiner assembly for a projection head up display system, the system having ceiling mounted projector assembly (Fig. 1-5), the combiner assembly having: an optical combiner (21), and a support mechanism (22, 23, 25, and/or 27) for supporting the optical combiner (21) to be movable between an operational position (at 21; Fig. 3-5) and a stowage position, wherein the operational position (at 21; Fig. 3-5) is in a line of sight (31) of the user, facing a user, wherein the stowage position is above, and laterally displaced from the line of sight (31), and facing an underside of the ceiling mounted projector assembly (Fig. 3), and wherein the support mechanism (22, 23, 25, and/or 27) provides a multi-axis 
Regarding claim 6, Cheesman further teaches the first pivot (29) having a rotation axis tilted away from horizontal so as to provide a tilt in the stowage position (Fig. 1-5).
Regarding claim 7, Cheesman further teaches the operational position (at 21; Fig. 3-5) of the optical combiner (21) being arranged such that a projection input of the optical combiner (21) is offset laterally from the line of sight (31; Fig. 3; col. 3, lines 33-51).
Regarding claim 9, Cheesman further teaches the support mechanism (22, 23, 25, and/or 27) being arranged such that the first pivot (29) is nearer a top than a bottom of the optical combiner (21) when in the operational position (at 21; Fig. 3-5), and such that the rotation axis of the first pivot (29) is offset from a plane of the optical combiner (21) towards the user (Fig. 3).
Regarding claim 10, Cheesman further teaches a crash mechanism for enabling movement of the optical combiner (21) from the operational position (at 21; Fig. 3-5) away from a trajectory of the user in the event of a crash (Fig. 5).
Regarding claim 11, Cheesman further teaches the crash mechanism having a third pivot (24 and/or 26), having a substantially horizontal rotation axis, arranged to enable the optical combiner (21) to rotate away from the user (Fig. 4 and 5; col. 4, lines 24-51).
Regarding claim 12, Cheesman further teaches the support mechanism (22, 23, 25, and/or 27) having a stop and a biasing mechanism (spring) for maintaining the optical combiner (21) against the stop in the operational position (at 21; Fig. 3-5; col. 4, lines 24-51).
Regarding claim 13, Cheesman further teaches a head up display comprising a projector assembly and the combiner assembly of claim 1, arranged such that the optical combiner (21), 

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cheesman in view of Lebel (US 9943127 B2).

Lebel teaches a multi-axis movement comprising a lateral component (D) perpendicular to the line of sight (Fig. 4-6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Cheesman with Lebel; because it allows greater flexibility in adjusting the position of the combiner.
Regarding claim 3, the combination of Cheesman and Lebel consequently results in the support mechanism (22, 23, 25, and/or 27 of Cheesman; Fig. 4-6 of Lebel) being configured to make at least some of the lateral movement simultaneously with at least some of the rotation, and ahead of some of the rotation, when moving from the operational position (at 21; Fig. 3-5 of Cheesman; Fig. 4-6 of Lebel) to the stowage position.
Regarding claim 4, the combination of Cheesman and Lebel consequently results in the support mechanism (22, 23, 25, and/or 27 of Cheesman; Fig. 4-6 of Lebel) being arranged to complete the lateral movement before making the rotation about the first pivot (29), when moving from the operational position (at 21; Fig. 3-5 of Cheesman; Fig. 4-6 of Lebel) to the stowage position.
Regarding claim 5, Cheesman does not explicitly teach the mechanism having a second pivot for enabling rotation about a longitudinal axis, substantially parallel with the line of sight (31), to provide at least part of the lateral movement away from the line of sight (31).
Lebel teaches the mechanism having a second pivot for enabling rotation about a longitudinal axis, substantially parallel with the line of sight, to provide at least part of the lateral movement away from the line of sight (Fig. 4-6).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheesman in view of Wood (US 8749890 B1).
Regarding claim 8, Cheesman does not explicitly teach the optical combiner comprising a waveguide having gratings to provide an expanded output pupil compared to a size of an input pupil.
Wood teaches the optical combiner (40) comprising a waveguide having gratings to provide an expanded output pupil compared to a size of an input pupil (col. 5, lines 52-67).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Cheesman with Wood; because it improves user friendliness.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dupin (US 5517337 A) in view of Lebel (US 9943127 B2).
Regarding claim 14, Dupin teaches a combiner assembly for a projection head up display system, the system having ceiling mounted projector assembly, the combiner assembly having: an optical combiner (10); and a support mechanism (9, 13, 14, 15, 16, 17, and 25) for supporting the optical combiner (10) and allowing multi-axis movement of the optical combiner (10) along a path between an operational position (Fig. 3) and a stowage position (Fig. 3), the support mechanism (9, 13, 14, 15, 16, 17, and 25) comprising a first pivot (R1) having a first axis and a 
Dupin does not teach the multi-axis movement includes (1) initial lateral movement about the second axis prior to any rotation about the first axis, and (2) additional lateral movement about the second axis simultaneously with rotation about the first axis.
Lebel teaches multi-axis movement includes (1) initial lateral movement about the second axis prior to any rotation about the first axis, and (2) additional lateral movement about the second axis simultaneously with rotation about the first axis (Fig. 4-6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Dupin with Lebel; because it allows greater flexibility in adjusting the position of the combiner.
Regarding claim 15, the combination of Dupin and Lebel consequently results in the first axis of the first pivot is substantially perpendicular to a user line of sight, and the second axis of the second pivot is substantially perpendicular to the first axis (Fig. 4-6 of Lebel).
Regarding claim 16, the combination of Dupin and Lebel consequently results in the support mechanism (114 of Lebel) includes a latch or a release pin or a gate (116 of Lebel) located along the path, such that the initial lateral movement to the latch, release pin or gate along the path opens the path to allow simultaneous movement about both the first and second axes (Fig. 4-6 of Lebel).
Regarding claim 17, Dupin, as modified by Lebel further teaches the first axis (by R1 of Dupin) is horizontal or tilted away from horizontal so as to be substantially horizontal; and the operational position (Fig. 3 of Dupin) of the optical combiner (10 of Dupin) is arranged such that 
Regarding claim 18, Dupin, as modified by Lebel, further teaches a projector assembly (11) and the combiner assembly (10) arranged such that the optical combiner (10), when in the operational position (Fig. 3), is aligned with the projector to present an image from the projector in a user line of sight (Fig. 3).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dupin in view of Lebel and in further view of Wood.
Regarding claim 19, Dupin teaches a combiner assembly for a projection head up display system, the system having ceiling mounted projector assembly, the combiner assembly having: an optical combiner (10); and a support mechanism (9, 13, 14, 15, 16, 17, and 25) for supporting the optical combiner (10) and allowing multi-axis movement of the optical combiner (10) along a path between an operational position (Fig. 3) and a stowage position (Fig. 3), the support mechanism (9, 13, 14, 15, 16, 17, and 25) comprising a first pivot (R1) having a first axis and a second pivot (R2) having a second axis.
Dupin does not when moving from the operational position to the stowage position along the path the multi-axis movement includes (1) initial lateral movement about the second axis, and (2) additional lateral movement about the second axis simultaneously with rotation about the first axis, wherein the support mechanism is further configured to restrict movement along a first portion of the path to movement about the second axis, and to open a second portion of the path to allow simultaneous movement about both the first and second axes, when moving from the operational position to the stowage position.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Dupin with Lebel; because it allows greater flexibility in adjusting the position of the combiner.
Neither Dupin nor Lebel teaches the optical combiner comprising a waveguide having gratings to provide an expanded output pupil compared to a size of an input pupil.
Wood teaches the optical combiner (40) comprising a waveguide having gratings to provide an expanded output pupil compared to a size of an input pupil (col. 5, lines 52-67).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Cheesman and Lebel with Wood; because it improves user friendliness.
Regarding claim 20, Dupin, as modified by Lebel and Wood, further teaches a projector assembly (11) and the combiner assembly (10) arranged such that the optical combiner (10), when in the operational position (Fig. 3), is aligned with the projector to present an image from the projector in a user line of sight (Fig. 3).

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent documents, US 9696552 B1, US 20160216513 A1, US 20160062117 A1, US 20070183055 A1, US 5748346 A, and US 5841408 A, disclose a mounting system of a HUD in a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882